 In the Matter of LIMERICK YARN MILLS, EMPLOYERandEDWARD L.KING, PETITIONERandDEPARTMENT OF WOOLEN AND WORSTEDWORKERS OF THE UNITED TEXTILE WORKERS OF AMERICA, AFL,LOCAL UNION 2643, UNION 1Case No. 1-RD-4.Decided February 27, 1948Messrs.W. S. LiwnellandS.W. Thaxter,of Portland, Maine, forthe Employer.Mr. Edward L. King,of Limerick, Maine, for the Petitioner.Mr. Francis Schaufenbil,of Lawrence, Mass., for the Union.DECISION.ANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at Portland, Maine, on November 7, 1947, before Leo J.Halloran, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case,' the National Labor RelationsBoard 3 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLimerick Yarn Mills, a Maine corporation, is engaged in the manu-facture of worsted yarn, operating two plants; one at Limerick, Maine,and the other at Manchester, New Hampshire.The Limerick, Maine,plant is the only one involved in this proceeding.During the calen-iThe won d "Department" in the name of the Union was changed from "Federation" inMay 1944.2The Employer requested that certain errors in the transcript of testimony be correctedNo objections having been filed by any of the parties, the record is hereby corrected asrequested3 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members [Chairman Herzog andMembers Houston and Reynolds].76 N L R B,No 604330 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDdar year ending September 1947, the Employer purchased raw mate-rials valued at approximately $1,600,000 of which approximately 98percent was shipped to its plant from points outside the State ofMaine.During the same period, the Employer sold finished productsexceeding $2,500,000 in value, of which more than 95 percent repre-sented shipments to points outside the State of Maine.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that the Unionis no longer the representative of the Employer's employees as definedin Section 9 (a) of the amended Act.The Union, a labor organization affiliated with the AmericanFederation of Labor, was established as exclusive bargaining repre-sentative of employees of the Employer as a result of a consent electionheld on June 10, 1941.4III.THE QUESTION CONCERNING REPRESENTATIONPursuant to Section 9 (c) (1) (A) of the Act, the Petitionerrequests that the incumbent Union bedecertified,following an electionby the Board.In the consent election held on June 10, 1941, the Union demon-strated its majority among employees in an agreed appropriate unitof production and maintenance employees.Since July 28, 1941, theUnion has been in contractual relationship with the Employer con-cerning such employees.The last bargaining contract between theparties was entered into on May 6, 1946, and provided that it was totake effect as of July 29, 1945, and continue in effect for successive2-year periods.The contract further provided that,Either party desiring to modify or terminate this agreementat the end of any two-year period may give notice in writingto the other party not more than sixty (60) days nor less thanthirty 30 days, prior to the end of any such two-year period;and, if the notice is of a desire to terminate, the contract willthereupon terminate at the end of the then current two-yearperiod.The record reveals that on June 28, 1947, the Union advised theEmployer, by letter, of its desire to "renew and extend the existingagreement with the changes, modifications and additions set out in theenclosed proposal."The Employer and the Union thereupon nego-4Case No 1-R-692.0 LIMERICK YARN MILLS435tinted for a new contract, but one was never executed by the parties.The Petitioner filed the petition herein on September 17, 1947.The Union contends that the contract of July 1945 is still in exist-ence and constitutes a bar to the present proceeding.We find nomerit in this contention.The negotiations between the Employerand the Union for a new agreement rendered inoperative the auto-matic renewal clause of the contract and, at most, converted it intoone of indefinite cluration.°Accordingly, this contract cannot beconsidered as a bar to a present election.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accordance with an agreement of theparties, that all production and maintenance employees at the Em-ployer'sLimerick,Maine, plant, excluding administrators, generaloffice workers, mill clerks, second hands," and all other supervisors,constitute a unit appropriate for the purposes of collective bargain-ing withal the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe parties requested that the pay-roll for the week ending July 9,1947, which contained approximately 275 employees, should be usedto determine which employees are ehglble to vote in the election here-inafter directed.The reason for this request is that after such datethe Employer's business decreased to an extent which necessitatedthe closing of the plant on August 29, 1947.The plant reopened onOctober 1, 1947.The employees who were laid off are still consideredby the Employer as regular employees and as of the date of the hear-ing, 76 of them had returned to work. It appears that no usefulpurpose will be served by departing from our usual eligibility date,inasmuch as temporarily laid-off employees, such as the ones hereinvolved, will be eligible to vote, as well as any new employees thatmight have been hired since October 1, 1947.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.7s flatter of Roof ford Drop Forge Company,7R N L R B 26, and cases cited therein"while the duties of the second hands are not clearly set forth in the record, such em-ployees have been excluded as supervisors from prior bargaining agreements between theparties7The fact that the Union is not in compliance with Section 9 (f), (g), and (h) of theAct is not material to the direction of an election in a proceeding which involves a petition781902-48-vol. 76-29 436 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Limerick Yarn Mills, Limerick,Maine, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the First Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations BoardRulesand Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period inunecllatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by Department of Woolen andWorsted Workers of the United Textile Workers of America, AFL,Local Union 2643, for the purposes of collective bargaining.for decertificationAccordingly,we shall place the Union's name on the ballotThe Unionwill be ceitilied it it wins the election,prooudedthat at that time it is in compliance withthe ActAbsent such compliance,the Board will only certify the arithmetical results of theelectionSeeMatter of Harris Foundry d Machine Company,76 N L It B 118